Deborah




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2015

                                      No. 04-15-00037-CV

                                     James W. MYART, Jr.,
                                           Appellant

                                                 v.

                                      Deborah MURDOCK,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                               Trial Court No. 2015CV00334
                          Honorable Jason W. Wolff, Judge Presiding


                                         ORDER
       James Myart filed a pro se notice of appeal from the trial court’s judgment signed
January 23, 2015. Myart also filed an affidavit of indigence in this court. Appellee Deborah
Murdock has timely filed a contest to the affidavit of indigence.

        We abate this appeal and refer the contest to the trial court. See TEX. R. APP. P.
20.1(h)(4). We order the trial court to conduct a hearing or sign an order extending the time to
conduct a hearing within 10 days of this order. See TEX. R. APP. P. 20.1(i)(2)(B). However, the
trial court may not order the time for conducting a hearing on a contest to be extended for more
than 20 days from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3). Furthermore, the
trial court must notify the parties and the appropriate court reporter of the setting. See TEX. R.
APP. P. 20.1(i)(1).

        Myart has the burden to prove at the hearing that he is indigent and unable to pay costs.
TEX. R. APP. P. 20.1(g)(1); see TEX. R. APP. P. 20.1(b) (enumerating the types of financial
information that may be relevant and helpful to a court evaluating a contested claim of
indigence); Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008). However,
the allegation of indigence will be deemed true if the trial court does not sign an order sustaining
the contest within the period set for the hearing. TEX. R. APP. P. 20.1(i)(4).

        We further order the trial court to make findings of fact and conclusions of law regarding
its indigence determination. We order the trial court clerk to file, within three days of the trial
court’s order, a clerk’s record, containing (1) all filings relating to the contest; (2) the trial
court’s notice of the date and time set for the hearing and any order extending the time for the
hearing; (3) the trial court’s order on the contest and its findings of fact and conclusions of law;
(4) the judgment being appealed; (5) any post-judgment motions; (6) the notice of appeal; and
(7) the court’s docket sheet.

        If the trial court sustains the contest, Myart may seek review of the trial court’s order by
filing a motion challenging the order. TEX. R. APP. P. 20.1(j). The motion must be filed in this
court within ten days after the order sustaining the contest is signed. Id. If Myart timely files
such a motion the court reporter must prepare and file a reporter’s record of the trial court’s
hearing within three days after the motion is filed. TEX. R. APP. P. 20.1(j)(3).

        We order the clerk of this court to serve this order on the parties, the trial court clerk, the
court reporter, and the trial court judge. All other appellate deadlines are suspended until further
order of this court.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court